.   _-




                    THE        ATNBRNEY           GENERAL
                                 OF    %-EXAfkl




         The Honorable Bob Bullock              Opinion NO; H- 817      :
         Comptroller of Public Accounts
         L.B.J. building                        Rer Availability of an
         Austin, Texas 78711                    appropriation to Texas
                                                State Technical Institute.
         Dear   Mr. Bullock:
              you have asked our opinion on the availability of an
         appropriation to Texas State Teohnioal Institute ,for the
         replacement of a building and equipment de8troyed by fire.
         The appropriation is provided in Aots 1975, 61th Leg., ch.
         339 at 907 and provides in its entirety:
                        There is hereby appropriated from the
                     Ganeral~Reveme Fund for the fiscal
                     year eoding August 31, 1975, the sum of
                     $7.19,000forconstructing and equipping
                     an instructional building at the James
                     Connally Campus, Texae State Technical,
                     Institute, to replace a building dsntroyed
                     by fire.
              Although the bill was introduced early in the legfsla-
         tive session and was submitted by the Governor as an emergency
         ;;;yr, it was not enacted by the Legislature untillg; $9,
             . It was approved by the Governor on June 19,      ,
         and became effective on that day.
                After the appropriation was effective, the Institute
         selected an architect, approved the plan he prepared, advertised
         for bid8 and awarded a contract for construction     of   the building.




                                      p. 3451
.   -




        The Honorable Bob Bullock - page 2(H&17)


        While these actions were begun shortly after the appropriation
        became effective, the plans were not approved and the bid
        was not accepted until after August 31, 1975. We understand
        that the practical and legal time demands inherent in the
        preparation of plans and the advertising for bids made
        commitment of the funds virtually impossible before August 31,
        1975.
              In light of these circumstances, your specific question
        is:                                              i.

                  Did the Legislature intend to require
                  Texas State Technical Institute to
                  complete letting the contract in the
                  three month period ending,August31,
                 '.'1975,
                        or,is the language in Section 1
                  merely directing the Comptroller to pay .~,,,', ".,:
                  the expenses cut of,fiscal 1975 funds?
                                                                  .,.,
             The funds involved here are appropriated "from the General
        Revenue Fund for the fiscal year ending August 31, 1975." If that
        phrase limits the appropriation to the 1975 fiscal year it
        would have expired on August 31, ,1975,before th,e,Ins,titu,te
        would have had any,practicalopportunity,.to develop,plans and
        commit expenditures. On the other hand, if tHe phrase merely
        describe6 the fund from which the money is to be taken, the
        appropriation has not expired.
            Legislative acts are to be construed in a manner which
       will avoid constructions which render the statute meaningless,
       futile or purposeless. Balfour v. Collins, 25 S.W.2d-804
       (Tex. Sup. 1930); City ~f&h&~;.~&';~~~&               t.W.2d
       61 (Tex. Civ. App. -- Beaumont
       Karren, 191 S.W. 600 (Tex. Civ. App. -- San Antm9fi,
       writef'd).    Given this rule of statutory construction, it
       is our view that the statute should not be construed to
       expire before there was any real opportunity to commit,the
    ".Ifunds to the replacement of the fire-destroyed building.
       Accordingly, it is our opinion that the funds are currently
       available for expenditure and that the reference to the
       General Revenue Funds for 1975 merely is intended to describe
       the fund from which the money is to be drawn, and for the
       purposes of this opinion may be considered as surplusage.




                                    p. 3452
The Honorable Bob Bullock - page 3 (H-817)


                          SUMMARY

            The appropriation to Texas State Technical
            Institute provided in Acts 1975, 64th Leg.,
            ch. 339 at 907 is available for expenditure.

                                    Very truly yours,




APPROVED:




mID    M.   KENDALL ,   First Assi'stant




jwb




                                p. 3453